DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on July 25, 2022. Claims 1 and 15 are amended; claims 5, 9, 12, 14, and 18 are canceled. 
The applicant contends:
(1) The cited prior art does not teach a switch for “selectively supplying power to specific LCD panel,” as claim 1 recites presently. Although Kubota is cited to address the feature of a switch, the reference operates the switch based on the brightness of an image signal (p. 12). 
(2) The primary reference, Kim, discloses first (120) and second (130) lenses, but the latter is disposed within a tube (110) and not between the selection area light transmitter and the optical probe, as claim 1 requires (pp. 12-13).
(3) Further, Kim’s second lens (130) is not concave, which is another aspect recited by claim 1 (p. 13). 
In response,
(1) The examiner notes that Kubota is cited simply to demonstrate that the mechanism of a “switch” can be used to initiate the supply of power an LCD panel. The Office is not relying upon Kubota for guidance as to the switch’s context of use, since Kim and Hyatt have already established the conditions determining the transmission status of a given panel. Thus, the terms by which Kubota avails the switch are external to the scope of the combination. 
(2) The fact that the second lens (130) is surrounded by a tube does not redound on its lateral status with regard to the optical probe and light transmitter. As shown by Figure 18A, the optical probe (200) is downstream, with regard to the light’s direction of travel, of the second lens, and the “selection area light transmitter” can be taken as any portion of unit 100 which is upstream of the second lens. 
(3) The examiner accepts this characterization as withdrawn the rejections. In view of further search, however, new rejections have been applied below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of a concave lens having a “curvature…in a horizontal direction [that] is larger than a curvature…in a vertical direction” must be shown or canceled from the claims 1 and 15. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. On the second page of claim 1, the third paragraph reads, “wherein the plurality of selective light blockers comprise a plurality of LCD panel units.” (This limitation appears in the first paragraph on the second page of claim 15.) It is unclear if each light blocker comprises plural panel units, or if the light blockers, collectively, comprises plural panel units. Clarification is required. In light of the specification, the examiner understands the disclosure as teaching a single light blocker comprising any number of panel units. To advance prosecution, the examiner will assess the contested limitation under this interpretation.
Secondly, as noted above, the light blocker comprises a plurality of LCD panel units, but the same paragraph proceeds to specify that the plurality of panel units comprise LCD panels. Ostensibly, the features of the light blocker, the LCD panel unit, and the LCD panel all denote the same feature, and it is unclear what parts of this feature correspond to each of these titles. Correction is required. To advance prosecution, the examiner will accept the prior art disclosure of a light blocker comprising plural LCD panels as satisfying the contested limitation. 
Separately, the sixth paragraph on the second page of claim 1 refers to “LCD units,” but this term lacks antecedent basis. (This limitation appears in the fourth paragraph on the second page of claim 15.) To advance prosecution, the examiner will interpret this term as denoting the previously recited “LCD panel units.”
Separately, the final paragraph of both claims 1 and 15 specify a concave lens whose curvature “in a horizontal direction is larger than a curvature…in a vertical direction.” The structural implications of this statement are unclear. Would this imply, for example, an oblong structure in which the radius of curvature in the vertical direction exceeds the radius of curvature in the horizontal direction? Clarification is required. To advance prosecution, the examiner will interpret the contested limitation as specifying different radii of curvature in the horizontal and vertical directions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 8, 10-11, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2017/0067779, in view of Hyatt, US 5,432,526, Kubota et al., US 2011/0292018, and Cho et al., US 2017/0254755.
Claims 1, 3-4: Kim teaches a plasma process monitoring device, comprising (Fig. 19):
An optical probe (200) (Fig. 18A, [0128]);
A viewport (1120) formed in a chamber;
A selection area light transmitter (100) disposed to face said viewport, including:
A plurality of selective light blockers (122a1, 122a2) for selectively blocking plasma light (Fig. 7C);
A monitor (400, 700) for receiving plasma light transmitted through the optical probe and the light blockers, which acquires information on the plasma light [0157];
Wherein the plasma light is divided by the light blockers, and the light is alternately blocked or transmitted so that the quantity of light for each area can be measured [0084];
Wherein the light transmitter (100) is disposed between the viewport (1120) and the optical probe;
Wherein the optical probe, selection area light transmitter, and the viewport are arranged along a first direction;
Wherein a size of the selection area light transmitter is equal to the size of the viewport [0066];
A condenser (130) disposed between the selection light area transmitter and the optical probe [0071].
Kim, though, does not arrange the light blockers on a “same plane along a second direction…and…spaced apart in the second direction,” as required by the penultimate paragraph of claim 1. As shown by Fig. 7C, the two light blockers (122a1, 122a2) are formed along the first direction. In supplementation, Hyatt provides an LCD display comprising a series of laterally-arrayed blockers (1310, 1312) which an operator can control individually to regulate the transmission of light (77, 9-64; Fig. 13). The blockers are arranged in the same plane, and the examiner proposes the substitution of Hyatt’s selection area light transmitter for at least Kim’s first lens. As implemented, the blockers would be oriented along a second direction perpendicular to said first direction. It would have been obvious to substitute Hyatt’s transmitter in order to precisely regulate the transmission and reflection of illumination across a given field of distribution. 
Regarding the new material, the cited references are silent regarding the matter of a switch and a condenser that is “concave.” Vis-à-vis the former, Kubota discloses a selection area light transmitter comprising a transparent LCD panel (16) including plural panel units ([0030]; Fig. 2A). Dedicated LED sources (202) individually power each panel unit, whereby plasma light is transmitted only to the region of supplied power [0031]. Further, Kubota provides a switch (17) connected to each panel for the selective supply of power [0044-52]. Although Hyatt already teaches the step of individually supplying power to each LCD panel, the reference does not identify the means regulating this application, and it would have been obvious to avail a switch for this purpose since applying a known technique to a known device to yield predictable results is within the scope of ordinary skill.
Lastly, in an arrangement analogous to Kim’s, Cho situates a light blocker (224) between a viewport window (213) and an optical probe (114) (Fig. 2A). Cho further attests that additional lenses can be provided behind the light blocker, whereby these lenses may be “diverging,” i.e., concave, to obtain the “desired depth of field or depth of focus” [0017]. Thus, Cho establishes that the curvature of a condenser is a result-effective variable dependent upon superordinate objectives such as depth of field. It is the position of the Office that one of ordinary skill would have been capable of deriving a concave lens having a varying radius of curvature since discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 10: Kim avails an optical fiber [0075].
Claim 11: Kim provides an OES [0074]. 
Claims 15, 17: The rejection of claim 1 substantially addresses these limitations. In addition, Kim provides a chamber (1110) for executing a plasma process (Figs. 4).
Claim 16: The shape of the blockers is a matter which can be resolved via the application of ordinary skill: a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 21-22: The examiner understands Kubota’s switch as reading upon the claimed “controller.”
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hyatt, Cho, and Kubota, and in further view of Chang et al., US 2018/0166301.
Neither Kim nor Hyatt form the light transmitter on the viewport’s surface. Chang, however, describes a plasma apparatus comprising a light blocker (113) directly coupled to a viewport (166) (Fig. 2; [0035]). The examiner is interpreting the status of direct coupling as reading upon the claim language of “formed on.” It would have been obvious to form the light blocker on the viewport, as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hyatt, Cho, and Kubota, and in further view of McNally et al., US 2011/0056272.
Kim is silent regarding the feature of a camera. Supplementing this deficiency is McNally, who discloses a plasma analysis system comprising a camera (305) and a software device (Figs. 1-2, 5). The reference further provides a processor (138) and computer (130) to generate visual data such as object recognition [0036]. It would have been obvious to the skilled artisan to incorporate a camera to achieve the predictable result of photographing and analyzing a plasma arc discharge. 
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Oh et al., US 2016/0379802. Oh describes a plasma system comprising, in sequence, a viewport window (14), a light transmitter (230), a monitor (250), and an optical probe (260) (Fig. 2; [0048]). This monitoring apparatus is availed to assess the condition of a plasma within a processing chamber [0047].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716